Citation Nr: 1702802	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  05-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for the Veteran's service-connected bilateral pes planovalgus (claimed as bilateral plantar fasciitis with pes planus), rated as noncompensable from March 9, 2004; as 10 percent disabling from November 24, 2009; as 30 percent disabling from February 3, 2014; and as 50 percent disabling from September 15, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1997 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, granted service connection for bilateral pes planovalgus and assigned a noncompensable rating effective March 9, 2004.

In a September 2012 decision, the Board denied a compensable rating prior to November 24, 2009, and granted a rating of 10 percent, but no higher, for bilateral pes planovalgus effective November 24, 2009.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in May 2013, which indicated that the Board erred by not considering the potential application of Diagnostic Code 5284 for the Veteran's service-connected bilateral pes planovalgus, claimed as bilateral plantar fasciitis with pes planus, and whether the Veteran could obtain a separate rating for each foot.  By an order dated in May 2013, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

In November 2013, the Board remanded the claims for further development.  On remand, a March 2014 rating decision granted an increased 30 percent rating for the Veteran's service-connected bilateral pes planovalgus effective from February 3, 2014.  The Board once again remanded the claim in July 2014.  While the case was in remand status, the RO awarded a 50 percent rating effective from September 15, 2014.  See December 2014 rating decision.  In November 2015, the Board once again remanded the claim for further development.  As the maximum rating has not been assigned for the period prior to September 15, 2014, the Veteran is presumed to seek the maximum available benefit for a disability and, therefore, her claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, while 50 percent is the maximum schedular rating for the Veteran's bilateral pes planovalgus, a higher rating is potentially available on an extraschedular basis.  See 38 C.F.R. § 3.321 (b) (2015).  Accordingly, the claim for increase for the rating period since September 15, 2014 remains before the Board.

In the November 2015 remand, the Board outlined the complex procedural history regarding the Veteran's request for a Travel Board hearing made on her substantive appeal (i.e. on a VA Form 9).  Although this complex procedural history will not be reiterated here, of relevance now is that an August 2012 letter from the Veteran's representative indicated that the Veteran no longer desired to have a hearing before the Board.  Accordingly, the Veteran's hearing request is deemed to be withdrawn.


FINDINGS OF FACT

1.  From March 9, 2004 to February 3, 2014, the Veteran's bilateral pes planovalgus was primarily manifested by pain on use and with the weight-bearing line falling over the great toe; there was no evidence of inward bowing of the tendo achillis, or pain on manipulation of the feet; and, the Veteran's symptoms of pain were not relieved by orthotics.

2.  From February 3, 2014 to September 15, 2014, the Veteran's bilateral pes planovalgus was primarily manifested by pain on use, and extreme tenderness of the plantar surfaces of the feet; there was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, swelling on use, inward bowing of the tendo achillis, or characteristic callosities; and, the Veteran's symptoms of pain were not relieved by orthotics.

3.  Since September 15, 2014, the Veteran's bilateral pes planovalgus was primarily manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, and extreme tenderness of the plantar surfaces of the feet; there was no evidence of marked pronation, or marked inward displacement and severe spasm of the tendo achillis on manipulation; and, the Veteran's symptoms of pain were relieved by orthotics.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 percent for the Veteran's service-connected bilateral pes planovalgus, from March 9, 2004 to February 3, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

2.  The criteria for an initial rating higher than 30 percent for the Veteran's service-connected bilateral pes planovalgus, from February 3, 2014 to September 15, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276.

3.  The criteria for an initial rating higher than 50 percent for the Veteran's service-connected bilateral pes planovalgus, since September 15, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.27, 4.40, 4.45, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by letters sent to the Veteran in February 2006 and January 2008.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  The January 2008 letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in April 2005 and a supplemental statement of the case in August 2006, December 2009, November 2011, March 2014, December 2014, and July 2016.  Thus, the Veteran has received all required notice concerning her claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, post-service VA and private medical records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  

Furthermore, the Veteran was provided with VA examinations for her claim of entitlement to a higher initial rating for bilateral pes planovalgus in February 2004, November 2009, February 2014, and in September 2014.  Additionally, an addendum opinion was obtained in December 2015.  Review of these examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.
Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  Therefore, in determining the level of current impairment, it is essential that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5276, a noncompensable rating is warranted for acquired flatfoot that is mild in severity, which is relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

A ten percent rating is warranted for moderate flatfoot with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.  Id.

A 30 percent disability rating is warranted for severe bilateral flatfoot with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  Id.

A 50 percent rating is warranted for pronounced bilateral flatfoot with symptoms of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.  Id.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.  Although an element of evidence to be considered by the Board, the use of terminology such as "severe" by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

III.  Bilateral Pes Planovalgus From March 9, 2004 to February 3, 2014

From March 9, 2004 to November 24, 2009, the Veteran's bilateral pes planovalgus is currently rated as noncompensable under Diagnostic Code 5276.  

From November 24, 2009 to February 3, 2014, the Veteran's bilateral pes planovalgus is currently rated as 10 percent disabling under Diagnostic Code 5276.

The Veteran was afforded a VA examination in February 2004.  The Veteran reported that she did not have any limitation with standing and walking, however, she also reported that while standing or walking she has pain, weakness, and fatigue.  The Veteran stated that she requires arch and foot supports, however her symptoms and pain are not relieved when using the corrective shoe wear.
 
The results from the physical examination indicated that pes planus was present on both feet, but did not reveal any tenderness, weakness, edema, atrophy, or disturbed circulation on either foot.  The examiner noted hallux valgus of both feet, with a moderate degree of angulation and resection of the metatarsal head.  Following February 2004 X-rays for the examination, the impression by the radiologist was mild bilateral pes planovalgus deformity of the feet, status post medial osteotomy of each first metatarsal for bunion corrective surgery with no evidence of post-procedural complications.

In her November 2004 NOD, the Veteran stated that she spoke with her flight surgeon, foot doctor (before separation), and the veterans disability doctor about her feet pains.  She further stated that her "joints collapse in my feet and end up causing severe pain in my toes, feet, ankles, legs and the pain goes on up into the rest of my body."  She noted that her foot doctor could not figure out why she still had pains even after she was provided with orthotics.   

During an October 2005 VA psychiatric examination, the Veteran reported that she has to wear orthotics because the joints in her ankles and feet collapse if she does not wear them.  She stated that if she does not wear the orthotics, then her whole body would hurt.  The Veteran noted that she had a bunionectomy on both of her feet and that the doctor could not figure out why her feet still hurt with the orthotics. 

In an October 2007 VA podiatry consultation report, the Veteran had complaints of pain for both feet.  On physical examination, there were palpable pulses, no ischemic changes, and the feet were warm to the touch.  Additionally, good muscle strength was noted in all four quadrants with decreased range of motion at the ankle.  The podiatrist noted that the Veteran had a high arch foot.  The assessment was metatarsalgia and the Veteran had padding added.  The podiatrist noted that the Veteran was happy with the current orthotics and they were working.  The podiatrist also noted that the Veteran had a left leg shortage and a heel lift needed to be added.

In an October 2007 follow-up VA podiatry consultation, the Veteran stated that she would like the heel lift and additional padding.  New top covers were added to her orthotics, with a heel lift for the left foot. 

In a March 2008 Statement, the Veteran's work supervisor, Mr. J.B., stated that when the Veteran first started working, it was obvious that she had physical limitations which caused her pain while executing her tasks.  Mr. J.B. noted that the Veteran had informed him that she was taking Ibuprofen, Aspirin, and Aleve so that she could make it through each shift.  Mr. J.B. also noted that the Veteran had informed him that her pains consisted of headaches, migraines, severe pain in her neck and upper back, wrist pains, in addition to having ankle, feet, and knee pains when she worked in the drive thru or when they had an especially busy night where she had to do a lot of fast moving.  The Board notes that as a lay person, Mr. J.B. is competent to report symptoms capable of lay observation, such as the Veteran appearing to have pain in her feet.  The Board finds Mr. J.B. credible in this regard.

The Veteran was provided with a VA examination in November 2009.  She stated that she could walk at least one mile, stand forty-five minutes and carry fifty pounds for 30 feet.  The Veteran reported that pain in both her right and left foot was the same in all aspects.  She reported intermittent nonradiating aching pain at rest and a stabbing pain while jogging.  She denied weakness, swelling, heat, redness, instability, giving way, locking, loss of motion, or deformity.  Lastly, the Veteran reported that her last visit to VHA Muskogee, OK orthotics for treatment occurred one or two years ago, she does not receive foot care from other providers, and that she does not take any medications for her foot symptoms.

The results from the physical examination showed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing on either foot.  There was no forefoot or midfoot malalignment, pronation, pain on manipulation, and the Achilles alignment was normal on both feet.  The examiner noted that the location of the weight-bearing line was over the great toe on both feet.  The examiner also noted that x-ray findings showed mild pes planus and mild degenerative changes at the first metatarsophalangeal joint with mild hallux valgus angulation on both feet.

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired flatfoot was moderate in severity with symptoms of the weight-bearing line falling over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, whether presented bilaterally or unilaterally.

The Board finds that from March 9, 2004 to February 3, 2014, the evidence of record supports a 10 percent rating, but no higher under Diagnostic Code 5276.  As noted above, the February 2004 VA examination reported noted that the Veteran's pain symptoms were not relieved by orthotics.  Further, at the November 2009 VA examination, the Veteran reported that the orthotics provided "some relief," which indicates that her symptoms were not relieved by a built-up shoe or arch report.  Additionally, the November 2009 VA examination report reflects that there was some evidence of the weight-bearing line falling over the great toe on both feet.  

During the rating period, there was no evidence of inward bowing of the tendo achillis or pain on manipulation of the feet, which are both symptomatic of a 10 percent evaluation under Diagnostic Code 5276.  However, although the Veteran did not meet all of the criteria for a 10 percent rating, the Board concludes that the overall evidence more nearly approximates the criteria for a 10 percent rating, because it does not appear from the evidence of record that her symptoms were relieved by built-up shoe or arch support.  

The Board notes that there was no objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, or characteristic callosities.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code.  Diagnostic Code 5276 specifically addresses her diagnosed disability, bilateral pes planovalgus (claimed as bilateral plantar fasciitis with pes planus).  Because symptoms from plantar fasciitis and pes planus are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's entire disability to DC 5284, because that would amount to rating her bilateral planovalgus by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").
 
As noted above, the Veteran is separately service-connected for hallux valgus in both feet.  Thus, Diagnostic Code 5280 is not applicable.  As the evidence does not reflect, and the Veteran does not contend, that she has been diagnosed with weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones, a higher rating is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.

The Board notes that a separate rating is not warranted for the mild degenerative changes at the first metatarsophalangeal joint with mild hallux valgus angulation on both feet, which was present on the November 2009 x-rays.  The rating criteria do not provide a diagnostic code specifically pertaining to arthrosis of a metatarsophalangeal joint, and the Board concludes that the disability does not manifest any symptoms that are separate and distinct from those contemplated by the Veteran's service-connected hallux valgus under Diagnostic 5280 and her service-connected bilateral pes planovalgus under Diagnostic Code 5276.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral pes planovalgus have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the bilateral pes planovalgus is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the bilateral pes planovalgus disability on appeal.


V.  Bilateral Pes Planovalgus from February 3, 2014 to September 15, 2014

From February 3, 2014 to September 15, 2014, the Veteran's bilateral pes planovalgus is rated as 30 percent disabling under Diagnostic Code 5276.

The Veteran was provided with a VA examination in February 2014.  The Veteran reported that she has pain constantly and takes Tylenol-3, twice a day, every day.  She also stated that she has difficulty walking more than 100 yards.

The results from the physical examination showed that the Veteran had pain accentuated on use and extreme tenderness of the plantar surfaces of both feet.  These symptoms were not relieved by orthotics.  The examination report shows that there was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, inward bowing of the tendo achillis, characteristic callosities, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and the location of the weight-bearing line was not over the great toe on either foot.  The examiner indicated that the Veteran has flatfoot (pes planus) and provided a diagnosis of pes planovalgus with plantar fasciitis on both feet.

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired bilateral flatfoot was severe with symptoms of objective evidence of marked deformity (pronation, abduction, etc.), pain accentuated on manipulation and use, indication of swelling on use, and characteristic callosities.  

Here, the evidence of record establishes that the Veteran's bilateral pes planovalgus was primarily manifested by pain accentuated on use and extreme tenderness of the plantar surfaces of both feet; these symptoms were not relieved by orthotics.  However, because there was no objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation, indication of swelling on use, inward bowing of the tendo achillis, characteristic callosities, and the location of the weight-bearing line was not over or medial to the great toe on either foot, the Veteran's bilateral pes planovalgus does not warrant a 30 percent rating.  Nonetheless, the Board will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the rating assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.

The Board notes that there was no evidence of marked pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation.  Therefore, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code.  Diagnostic Code 5276 specifically addresses her diagnosed disability, bilateral pes planovalgus (claimed as bilateral plantar fasciitis with pes planus).  Because symptoms from plantar fasciitis and pes planus are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's entire disability to DC 5284, because that would amount to rating her bilateral planovalgus by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

As noted above, the Veteran is separately service-connected for hallux valgus in both feet.  Thus, Diagnostic Code 5280 is not applicable.  As the evidence does not reflect, and the Veteran does not contend, that she has been diagnosed with weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones, a higher rating is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral pes planovalgus have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the bilateral pes planovalgus is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the bilateral pes planovalgus disability on appeal.

V.  Bilateral Pes Planovalgus since September 15, 2014

Since September 15, 2014, the Veteran's bilateral pes planovalgus is rated as 50 percent disabling under Diagnostic Code 5276.

The Veteran provided with a VA examination in September 2014.  The Veteran reported that her pain is constant, deep aching, and worse after 10 minutes of weight bearing.  She also reported that she is unable to stand or walk more than 10 minutes after whenever she has a flare-up.  She stated that she has to wear flat, thick soled shoes with orthotics and that she cannot stand for more than 10 minutes without the orthotics.  She also indicated that the pain is greatest the first thing in the morning and at the end of the day.

The results from the physical examination showed objective evidence of marked deformity (pronation, abduction, etc.), extreme tenderness of the plantar surfaces of the feet, pain accentuated on manipulation and use, and the location of the weight-bearing line was over or medial to the great toe on both feet.  These symptoms were relieved by orthotics.  The examination report shows that there was no evidence of marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation, indication of swelling on use, inward bowing of the tendo achillis, or characteristic callosities on either foot.  The examiner diagnosed the Veteran with bilateral pes planovalgus (synonym pes planus), hallux valgus, plantar fasciitis, and degenerative arthritis of the great toe and mid-foot.

The examiner opined that the Veteran's diagnosed feet disorders would all cause pain in the feet and increased pain with prolonged weight-bearing, as described by the Veteran.  The examiner further stated that the symptomatology of these disorders is overlapping and would be unable to separate the symptomatology of the combined disorders without resulting to mere speculation.

An addendum opinion was obtained in December 2015.  The examiner explained that pes planovalgus is a condition in which the longitudinal arch of the foot is flattened and the hindfoot is everted.  The examiner indicated that the term [planovalgus] is often used interchangeably with pes planus (flat foot).  The examiner stated that this condition would cause symptoms of pain on the plantar (bottom) portions of the foot, which would be worse upon weight bearing activities.  

The examiner explained that the Veteran's diagnosed hallux valgus would cause symptoms on the lateral (outer) aspect of the foot, which would be worse upon weight bearing activities, such as standing or walking.

The examiner explained that plantar fasciitis is the inflammation of the plantar fascia and often caused by an overuse mechanism, which elicits midfoot and heel pain.  The examiner further explained that this condition would cause symptoms on the plantar (bottom) mid-foot portions of the foot and heel, which would be worse upon initial weight-bearing, such as first standing or walking after rest or sleep.  The examiner noted that the Veteran's September 2014 examination indicated that she had extreme tenderness of the plantar surfaces of both feet, which was noted to be improved with orthotics.

The examiner noted that the Veteran's degenerative arthritis of the great toes is a result of the surgical repair of the hallux valgus deformities.  The degenerative changes of the midfoot are related to weight bearing secondary to the pes planovalgus (pes planus/flat foot) condition.  The examiner stated that the degenerative arthritis in these locations would cause pain at both the great toes and mid-foot, which would be worse upon weight bearing activities.

The examiner stated that although the above foot conditions are separate and distinct conditions, the symptoms of the conditions are overlapping. 

In order to warrant an increased rating under Diagnostic Code 5276, the evidence would need to show that the Veteran's acquired bilateral flatfoot was pronounced with symptoms of marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances.

Here, the evidence of record establishes that the Veteran's bilateral pes planovalgus showed objective evidence of marked deformity (pronation, abduction, etc.), extreme tenderness of the plantar surfaces of the feet, pain accentuated on manipulation and use, and the location of the weight-bearing line was over or medial to the great toe on both feet.  However, because there was no evidence of marked pronation, marked inward displacement and severe spasm of the Achilles tendon on manipulation, indication of swelling on use, inward bowing of the tendo achillis, characteristic callosities on either foot, and the Veteran's symptoms were relieved by orthotics, the Veteran's bilateral pes planovalgus more closely approximates a 30 percent rating rather than a 50 percent rating.  Nonetheless, the Board will not reduce a disability rating below what is assigned by the RO, even when the Board disagrees with the rating assigned and finds that the evidence used by the RO in assigning a disability rating was incorrectly applied.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's symptoms.  Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

The Veteran's disability does not warrant a change in Diagnostic Code.  Diagnostic Code 5276 specifically addresses her diagnosed disability, bilateral pes planovalgus (claimed as bilateral plantar fasciitis with pes planus).  Because symptoms from plantar fasciitis and pes planus are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's entire disability to DC 5284, because that would amount to rating her bilateral planovalgus by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

As noted above, the Veteran is separately service-connected for hallux valgus in both feet.  Thus, Diagnostic Code 5280 is not applicable.  As the evidence does not reflect, and the Veteran does not contend, that she has been diagnosed with weak foot, claw foot, Morton's disease, hallux rigidus, hammer toe affecting all toes, or malunion or nonunion of tarsal or metatarsal bones, a higher rating is not warranted under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283.  

The Board notes that a separate rating is not warranted for the bilateral degenerative arthritis of the great toes and mid-foot.  The rating criteria do not provide a diagnostic code specifically pertaining to arthrosis of a metatarsophalangeal joint, and the Board concludes that the disability does not manifest any symptoms that are separate and distinct from those contemplated by the Veteran's service-connected hallux valgus under Diagnostic 5280 and her service-connected bilateral pes planovalgus under Diagnostic Code 5276.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having pain and fatigability, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Lay reports of symptoms and history associated with the bilateral pes planovalgus have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  However, the clinical evidence offering detailed, specific, objective determinations pertinent to the rating criteria and manifestations associated with the bilateral pes planovalgus is found to be the most probative and credible evidence with regard to evaluating the pertinent symptoms for the bilateral pes planovalgus disability on appeal.

V.  Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities which were primarily productive of pain, including pain on movement.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the ratings assigned and she does not have symptoms associated with the disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from her service-connected disabilities with the pertinent schedular criteria does not show that her service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has she cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted. 

The Board acknowledges that the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63   (2012); see also, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.").  However, in this case, Diagnostic Code 5276 specifically sets forth separate rating criteria if there is only unilateral flatfoot and if, as in this case, there is bilateral flatfoot. 

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 (2013), 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1. 

Therefore, referral of the claim for extraschedular consideration is not warranted.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The Veteran has not contended and the evidence does not indicate that the Veteran is unemployable as a result of her bilateral pes planovalgus.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any ratings higher than those currently assigned, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

1.  Entitlement to an initial compensable rating of 10 percent, but no higher, for bilateral pes planovalgus, from March 9, 2004 to February 3, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.
  
2.  Entitlement to a staged initial rating higher than 30 percent for bilateral pes planovalgus, from February 3, 2014 to September 15, 2014, is denied.  

3.  Entitlement to a staged initial rating higher than 50 percent for bilateral pes planovalgus, since September 15, 2014, is denied.  



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


